DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Shimizu (US 20200316668 A1).
Regarding claim 1 and 5, Shimizu discloses a method of manufacturing a molded product (press formed product 1, Fig. 1), the method comprising: welding (welding pattern 4 formed on second metal plate to bond both plates together, par. 22) a first metal plate (1, Fig. 1) overlaid (metal plate 2 is overlaid metal plate 1) with a second metal plate (2) to the second metal plate; and 
pressing the first metal plate and the second metal plate together (die quenching, Fig. 1), wherein, in the pressing, a base surface and a wall surface are formed on the first metal plate (base surface and wall is formed after die quenching, Fig. 1), the wall surface being disposed to cross the base surface, and 
wherein, in the welding, a first welding is performed on a reinforcing portion of the second metal plate that is overlaid on an area of the first metal plate that is formed into the wall surface (laser welding is performed across the second metal plate, where part of the laser weld is part of the wall surface after die quenching); and subsequently, a second welding is performed in a direction crossing a direction of the first welding (laser welds can look like Fig. 4B where the laser welds cross each other).
Regarding claim 2 and 6, Shimizu discloses the method of manufacturing a molded product according to claim 1, wherein a direction of the first welding and a direction of the second welding are straight (lattice patterned weld, Fig. 4B).
Regarding claim 3 and 7, Shimizu discloses the method of manufacturing a molded product according to claim 2, wherein, in the pressing, a bottom surface and a curved portion are further formed on the first metal plate (see annotated drawing below, where the “curved portion” is referring to the bent corners; applicant’s Figs. 2B refer to 26 as the “curved portion” which is understood to be a bent corner), 
wherein the bottom surface is arranged opposite the base surface with respect to the wall surface and crosses the wall surface, wherein the curved portion couples the wall surface and the bottom surface to each other (bottom surface is opposite of the base surface, see annotated figure below), 
wherein a direction of the first welding is parallel to a ridge line of the curved portion, and wherein a direction of the second welding is orthogonal to the direction of the first welding (lattice weld pattern, Fig. 4B, will result in a laser weld parallel to the ridge line of the curved portion and a laser weld orthogonal to the parallel laser weld).

    PNG
    media_image1.png
    287
    192
    media_image1.png
    Greyscale

Regarding claim 4, Shimizu discloses the method of manufacturing a molded product according to claim 1, wherein, in the welding, the first welding and the second welding are performed with laser welding (laser welding, par. 21) or plasma welding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761